tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s there is an insufficient number of insureds to provide for an adequate premium-pooling base in addition your risk is too heavily concentrated in just a few insureds as a result your business lacks one of the principal elements of insurance risk_distribution thus because you do not qualify as an insurance_company you do not meet the statutory requirement for exemption under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number ff gg hh ii jj kk mm nn uil legend date a offshore b c d e f g h j k l m n o q r t u ve we x y z aa bb cc dd ee dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code facts you were incorporated on date a in offshore b you are in the business of providing certain commercial casualty and property insurance-type services you also reinsure certain contracts as described below you filed an election under sec_953 of the code which allows an election by a foreign_insurance_company to be treated as a domestic_corporation h and serve as your only corporate officers and directors you are wholly owned by d you have only one class of stock composed of e shares of no par_value stock out of these e shares you issued f shares to d the consideration paid for these shares was g h serves as your director chief_executive_officer president secretary and assistant treasurer serves as your director vice president treasurer and assistant secretary neither h nor holds financial interests in any other insurance_companies moreover neither h nor has any agreement or relationship with any of the shareholders of the insurance_companies with which you conduct business you have employed j as your resident manager for an annual compensation estimated to be less than k you operate primarily to provide casualty and property insurance coverage to m m is made up of ff entities there is only a description of one entity provided in your application this entity is gg which is not the precise name of any one of the ff entities it is described as one of the largest privately owned structural steel service centers in hh the application indicates that the ff entities are related or affiliated businesses by related or affiliated is meant persons related to h for which you may provide direct written coverages h owns jj of the common_stock of each of the ff entities that compose m the ff entities that compose m n also owns jj of the common_stock of each of in year c you wrote direct-written insurance contracts to m titled special risk - product recall insurance_policy special risk - regulatory changes insurance_policy special risk - expense reimbursement insurance_policy special risk - punitive wrap liability insurance_policy excess pollution liability insurance_policy special risk - tax_liability insurance_policy for c special risk - tax_liability insurance_policy for ii special risk - tax_liability insurance_policy for kk special risk - deductible self insured retention expense reimbursement insurance_policy special risk - product pricing insurance_policy special risk - loss of major supplier s insurance_policy and special risk - loss of services insurance_policy in addition to the l direct-written insurance contracts issued by you to m you and mm entered into an agreement titled joint underwriting stop loss endorsement mm is not related to you d m h i n or o the other lead insurer on the insurance contracts with m you represent it appears that under this agreement you are responsible for that mm is a regulated insurer payment of claims up to certain specified thresholds if the thresholds are met then mm becomes liable for payment of claims up to certain specified limits mm's payment of claims are exceeded then you again become liable it also appears that for each of the above-referenced contracts you receive q of the total premiums and o receives q of the total premiums mm receives r of the total premiums if the specified limits for during year c you entered into two types of reinsurance arrangements in the first arrangement you assumed reinsurance contracts from mm the primary issuers on these contracts are unaffiliated insurance_companies that underwrite credit-type policies credit property credit disability and or credit life and policies for vehicle service contracts for year c you received dollar_figures in premium income from this arrangement the second arrangement is referred to by you as a reinsurance risk pooling program in this arrangement you participate in a reinsurance risk_pool with several other unrelated insurance_companies pool participants the risk_pool is operated by mm each pool participant has one or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage mm insures a portion of the direct insurance underwritten by the pool participants using a so-called stop loss endorsement mm currently participates in over t insurance policies with more than u insureds mm blends together its direct-written insurance and then reinsures the entire book on a quota-share basis with each of the pool participants during year c you received dollar_figurev in premiums with respect to this second arrangement your gross_income totaled dollar_figurew for year c which is dollar_figurex of direct written premiums and dollar_figurey of reinsurance assumed and pooled premiums of your total premium income for year c z is from m assuming you receive q of the contract premiums as previously discussed aa is from the first reinsurance arrangement and bb is from the reinsurance risk pooling program you have decided to reserve conservatively during the policy period at cc of its direct written premiums for year c your assets totaled dollar_figuredd and total capital equaled dollar_figureg law sec_501 of the code recognizes as exempt insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premium or if greater direct written premiums for the taxable_year do not exceed dollar_figure for years after date the law has been amended stating gross_receipts can total dollar_figure and premium income must be at least of total gross_receipts sec_1_801-3 of the income_tax regulations defines the term_insurance company to mean a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils 199_f2d_508 7th cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir affig 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 revrul_2007_47 2007_30_irb_127 provides that an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the amount_paid for the arrangement is deductible as an insurance premium and whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the code in revrul_2007_47 a domestic_corporation engaged in a business process that was inherently harmful to people and property applicable government regulations require the corporation to take action to remediate the harm and therefore the_domestic_corporation will incur future cost to restore its business location there is no uncertainty that future costs will be incurred the_domestic_corporation entered into a contract with a domestic insurance_company to be reimbursed for its future costs the arrangement had no limits on its duration citing and amplifying revrul_89_96 1989_2_cb_114 revrul_2007_47 holds that this was not an insurance arrangement arrangements that are entered into to manage losses that are at least substantially certain to occur or that are not the result of fortuitous events do not constitute insurance the fortuity principle is central to the notion of what constitutes insurance revrul_2007_47 holds that an arrangement that purports to be an insurance_contract that lacks the requisite insurance risk or fortuity may instead be characterized as a deposit arrangement a loan or a contribution_to_capital an option or indemnity contract based on the substance of the arrangement between the parties risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 9th cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn’t insurance yale l j explained that b y diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance see also 797_f2d_920 10th cir risk_distribution means that the party assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir rlisk distribution involves spreading the risk of loss among policyholders’ distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir in situation of revrul_2002_89 2002_2_cb_984 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of s's total premiums for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 2002_2_cb_985 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of s's parent constitutes insurance for federal_income_tax purposes situation of revrul_2005_40 2005_40_irb_4 describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks entered into an insurance arrangement with an unrelated domestic_corporation whereby in for valid non-tax business purposes the transport company exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm's length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not distributed among other insureds or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llcs elected classification as associations each contributing between five and of the insurer’s total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes analysis the principal concern with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time clougherty packing co supra as discussed in revrul_2002_90 the service concluded that insurance existed where insureds each contributed between five and to the insured’s total risks similarly in situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer's total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer's total risk for the year the present facts are similar to those under situation of revrul_2002_89 supra and situation of revrul_2005_40 supra in situation of revrul_2002_89 supra the liability coverage provided to the parent_corporation by its wholly owned subsidiary accounted for of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insured contributing of the insurer's risks was added to the single-insured scenario of situation the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds to provide for an adequate premium pooling base assuming that all of your contracts do constitute insurable risks z of your total risks for the c tax_year are with the ee insureds that compose m in your case the fact pattern for the year in question presents a heavy concentration of risks in just a few insureds in our view such concentration of risk does not allow the insurer to reduce the possibility that a single costly claim will not exceed the amount of premiums taken in from such a limited number of insureds therefore there is not sufficient risk_distribution to conclude that insurance exists consequently you do not qualify as an insurance_company you appear to rely on 96_tc_45 to support your argument that you qualify as an insurance_company you believe that the court in harper group holds that where a single-insured paid of the total premium risk_distribution was sufficient to qualify the arrangement as insurance because less than of your risk is from m you assert that the arrangement should qualify as insurance under harper group this is a misunderstanding of harper group in harper group to of the total premiums received for the years at issue were not related to a single policyholder rather the to were the total percentages received from all related policyholders including brother-sister_corporations a total of entities the court’s analysis in harper group must be read in its entirety and all the facts and circumstances must be considered ie that there are entities making up the nearly two thirds risk concentration in all the years at issue the service took a similar position in revrul_2002_90 concluding that insurance existed in an arrangement involving insureds each contributing between and of the insurer's total risks moreover in situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between and of the insurer’s total risks also in situation of revrul_2002_89 the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer’s total risk for the year based on the above discussion of the facts of harper group and the cited revenue rulings the court’s analysis in harper group supports the service’s position that you do not qualify as an insurance_company conclusion because you do not qualify as an insurance_company for federal_income_tax purposes you fail to meet the requirement of sec_501 of the code therefore you do not qualify for exemption under sec_501 and must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t pe-3l7 attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely director exempt_organizations rulings agreements
